DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: As stated in the remarks filed 3/21/2022, the combination of Khawand, Ide, and Wang does not teach the amendments to the independent claims. Although Ide teaches reward based reinforcement learning and waiting for predetermined time periods, it does not apply to when the user is performing the action (e.g. changing a sound parameter). The combination of reinforcement learning, audio parameter control, and the rewards based on absence (or delay) of user input overcame the cited art. This difference between the amended claims and the cited art make the rejection no longer applicable. A further search was performed, and no art sufficient to warrant a new rejection was found. As such the claims are found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li (US20170187866A1): Teaches automatically adjusting phone audio based on location and context.
VanBlon (US10241749B1): Teaches dynamically changing sound settings of a device using context and setting history.
Rider (US20160149547A1): Teaches automatically adjusting audio based on context and user preferences.
Thyssen (US20110095875A1): Teaches adjustment of media delivery parameters based on automatically-learned user preferences.
Kim (US20200023856A1): Teaches adjusting audio settings based on context and user information.
Penilla et al (US 20170103327 A1): Teaches adjusting settings for a vehicle learned from user history.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178